

117 HR 4059 IH: Border Wall Reimbursement Act of 2021
U.S. House of Representatives
2021-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4059IN THE HOUSE OF REPRESENTATIVESJune 22, 2021Mr. Nehls (for himself and Mr. McCaul) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo reimburse the States for border wall expenses, and for other purposes.1.Short titleThis Act may be cited as the Border Wall Reimbursement Act of 2021.2.FindingsCongress finds the following:(1)Border security is primarily a Federal responsibility.(2)Texas has declared the on-going situation on its southern border a disaster and due to failures of the Federal Government the State of Texas has been forced to provide resources to secure the border.(3)Since 2014, Texas has spent approximately $3.5 billion to help secure the border and protect public safety. In June 2021, Texas obligated $250,000,000 to build a border security wall.(4)Citizens of Texas are being taxed twice for the same purpose.(5)The State of Texas is re-allocating critical State funding to meet public safety obligations which are clearly Federal responsibilities, to begin construction of a border security wall, imposes an undue burden on the State. 3.Reimbursement(a)QualificationNotwithstanding any other provision of law, any amounts the border States have expended on the construction of a border security wall in support of Federal efforts shall be reimbursed.(b)ApplicationNot later than 180 days after the date of the enactment of this Act, to receive reimbursement pursuant to subsection (a), the Governor of the border State shall submit—(1)an accounting of all non-federally funded border security wall expenses incurred by the State and its municipalities; and(2)the total sum of such expenses.(c)ReimbursementNot later than one year after the date on which a State submits the application pursuant to subsection (b), the Federal Government shall reimburse the State for the amounts expended as described in subsection (a).(d)AvailabilityAmounts made available by sections 602 and 603 of title VI of the Social Security Act (42 U.S.C. 801 et seq.) for the Coronavirus State Fiscal Recovery Fund and the Coronavirus Local Fiscal Recovery Fund may also be made available to border States for the purposes described in subsection (a).